___________

                                   No. 95-3466
                                   ___________

Brenda Gillming,                       *
                                       *
           Appellant,                  *
                                       *     Appeal from the United States
     v.                                *     District Court for the
                                       *     Western District of Missouri.
Simmons Industries,                    *
                                       *
           Appellee.                   *

                                   ___________

                      Submitted:   May 13, 1996

                          Filed:   August 6, 1996
                                   ___________

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and
      WOLLMAN, Circuit Judge.
                               ___________


WOLLMAN, Circuit Judge.


     Brenda Gillming appeals the district court's1 judgment in favor of
defendant Simmons Industries (Simmons) on her claim brought under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the
Missouri Human Rights Act (MHRA), Mo. Rev. Stat. §§ 213.010 et seq.          We
affirm.


                                       I.


     Gillming began working on the day shift as a trimmer at Simmons'
poultry processing plant in Southwest City, Missouri, on June 7, 1991.
Gillming testified that on February 7, 1992, as she was walking across the
parking lot to her car, she saw a co-worker,




     1
     The Honorable Joseph E. Stevens, Jr., United States District
Judge for the Western District of Missouri.
John Casey, sitting in his car.      Another co-worker, Tony Guillermo, was
leaning against Casey's car talking to him, and he yelled to Brenda that
she had a flat tire and offered to help her change it.    Guillermo followed
Gillming to her car.    Upon discovering that she did not have a flat tire,
Gillming informed Guillermo of this fact.    Guillermo then asked for a ride
home.    Gillming refused, whereupon Guillermo responded, "Well, I don't want
to rape you Brenda.     I just want to have sex with you."     Gillming told
Guillermo to leave, and he did.     Gillming did not immediately report the
incident to management because she believed she had handled it.


        Gillming testified that on February 21, 1992, a second incident
occurred involving Guillermo.     As Gillming was retrieving her apron from
the apron rack, she turned around to find Guillermo yelling at her that she
was always bumping into him and never said "excuse me."        Gillming told
Guillermo that she had not bumped into him, whereupon Guillermo struck her
in the chest with both hands.      Gillming yelled back at Guillermo, using
profanity.


        Gillming immediately reported this incident, as well as the February
7 incident, to her supervisors, Doug Green and John Meyers, who then spoke
with Guillermo.   The following week Meyers told Gillming that Guillermo had
denied everything and that there was nothing they could do.    Gillming then
reported the incidents to the plant personnel director, Kent Johnson, who
instructed her to fill out an incident report.      Johnson reported to his
supervisor, Don Felder, the same day that Gillming filed the complaint.
Johnson stated, however, that he believed it had no merit and he was not
taking it seriously.   Felder delegated to Johnson the task of investigating
the complaint.


        Gillming followed up with Johnson about a week later and reported to
Johnson that Guillermo was influencing his co-workers into laughing and
pointing at her and making sexually harassing remarks.          Johnson told
Gillming that he was working on the problem.




                                     -2-
Gillming spoke with Johnson again the following week, telling him that the
harassment was continuing.     Johnson once again assured her that he was
working on the problem.    Gillming persuaded another co-worker to report to
Johnson the vulgar remarks that Guillermo and his friends had been making
about Gillming.   In March and April 1992, other incidents occurred, some
of which Gillming reported to her supervisors.


       Gillming had been having pain in her hands because of her job as a
trimmer, and she was moved to work as a grader for a time.      In May 1992,
however, she was demoted to the position of floor person, and her pay was
cut.   Gillming's work as a floor person required her to bend over to pick
up chicken parts that had fallen to the floor.      Guillermo and other co-
workers threw chicken skin at her as she did so.       They also called her
names such as "Barnyard Brenda."    Other incidents occurred, which Gillming
reported to her supervisors, and she was threatened by co-workers for
reporting the incidents.


       On May 29, 1992, Gillming was told to report to Johnson's office
because Guillermo had made a complaint about her.        Both Guillermo and
Gillming discussed their complaints.    Gillming testified that Johnson told
her that if she continued to complain she would "hit the road."     Gillming
wrote a letter to Roger Brune, Simmons' Vice-President of Personnel, on May
29, 1992, detailing the incidents.   She followed with a second letter dated
June 2.   Johnson also reported the situation to Brune.     Brune instructed
Johnson to take statements from co-workers, and Brune interviewed both
Guillermo and Gillming on June 9.    Brune found there was no clear fault and
that inappropriate behavior had been demonstrated by both sides.     Simmons
determined that both Guillermo and Gillming should be retained, but that
each should be issued a warning that future similar conduct could result
in termination.   Gillming, however, had already resigned her job.




                                     -3-
       Gillming    filed   a   charge   of   discrimination   with   the   Missouri
Commission on Human Rights (MCHR) on July 31, 1992, setting out the
February 7 and 21, 1992, incidents.            She filed her complaint in the
district court on October 25, 1993, after receiving her right-to-sue
letter.   In her complaint, Gillming described the incidents occurring in
February and alleged that Simmons discriminated against her by demoting her
and placing her on the night shift in retaliation for complaining about the
harassment.       She also alleged that she "resigned her employment with
Defendant on account of the continuing sexual harassment she suffered."
She alleged violations of Title VII, the MHRA, and state common law.


       The district court granted Simmons summary judgment on Gillming's
retaliation and common law claims.       The case was then submitted to the jury
to determine whether Gillming had suffered sexual harassment and whether
she was constructively discharged.


       The jury returned a verdict in favor of Simmons on the sexual
harassment claim and in favor of Gillming on the constructive discharge
claim.    The jury awarded Gillming $33,000 in back pay and $1 in damages.
The court then granted Simmons' motion for judgment as a matter of law on
the constructive discharge claim, finding that "[t]he evidence presented
at trial [was] insufficient to support a conclusion that plaintiff's
working conditions were intolerable when she quit."             Gillming filed a
motion for a new trial, which the court denied.


       Gillming argues on appeal that:         (1) the district court erred in
giving Instruction No. 9, in that the instruction (a) erroneously required
the    jury to find that the harassment was "sexually motivated"; (b)
erroneously used a "reasonable person," rather than a "reasonable woman"
standard; and (c) erroneously required Gillming to assume the burden of
proving that Simmons failed to take proper remedial action; and (2) the
district court erroneously excluded certain evidence relating to a hostile
work




                                        -4-
environment.   Gillming does not challenge the district court's grant of
judgment as a matter of law to Simmons.


                                    II.


     We review the district court's formulation of jury instructions for
an abuse of discretion.   Transport Ins. Co. v. Chrysler Corp., 71 F.3d 720,
723 (8th Cir. 1995).   We must determine "`whether the instructions, taken
as a whole and viewed in light of the evidence and applicable law, fairly
and adequately submitted the issues in the case to the jury.'"     Sherbert
v. Alcan Aluminum Corp., 66 F.3d 965, 968 (8th Cir. 1995) (quoting Jones
v. Board of Police Comm'rs, 844 F.2d 500, 504 (8th Cir. 1988), cert.
denied, 490 U.S. 1092 (1989)).


     Instruction No. 9 reads as follows:


     Your verdict must be for the Plaintiff on her sexual harassment
     hostile work environment claim, if you find that plaintiff has
     proved, by a preponderance of the evidence, that:

     First: Plaintiff suffered from discrimination because of her
     sex by the intentional conduct of her fellow employees
     consisting of unwelcome sexually motivated conduct, such as
     unwelcome sexual propositions, sexual innuendo, sexually
     derogatory language, or other conduct which was directed at
     plaintiff because she is female;

     Second:   This alleged conduct was pervasive and regular;

     Third:    The alleged conduct detrimentally affected Plaintiff;

     Fourth:   The conduct would have detrimentally affected a
     reasonable person in Plaintiff's position;

     Fifth: Management level employees knew, or should have known,
     of the alleged sexual harassment described above;

     Sixth: Management level employees failed to implement proper
     remedial action.




                                    -5-
     If any of the above elements have not been proved by a
     preponderance of the evidence, your verdict must be for the
     defendant and you need not proceed further in considering this
     claim.


     Pointing to the first paragraph of the instruction, Gillming argues
that Instruction No. 9 erroneously required the jury to find that the
harassment was sexually motivated in order to find for her on her sexual
harassment claim.2


     We agree with Gillming that "[t]he predicate acts which support a
hostile-environment sexual-harassment claim need not be explicitly sexual
in nature."   Kopp v. Samaritan Health Sys., Inc., 13 F.3d 264, 269 (8th
Cir. 1993).   It is sufficient that "`members of one sex are exposed to
disadvantageous terms or conditions of employment to which members of the
other sex are not exposed.'"     Id. (quoting Harris v. Forklift Sys., Inc.,
114 S. Ct. 367, 372 (1993) (Ginsburg, J., concurring)).        We do not believe,
however, that the jury instruction given by the district court required a
finding that the acts were "explicitly sexual in nature."


     In response to Gillming's objection to the words "sexually motivated
conduct" in the instruction, the court added "or other conduct which was
directed at plaintiff because she is female."               We believe that this
additional language sufficiently explained to the jury that "sexually
motivated" meant only that the conduct needed to be directed at Gillming
because of her sex and that thus the instruction fairly and adequately
submitted the claim to the jury.


     Gillming next argues that the district court erroneously used a
"reasonable   person"   rather   than    a    "reasonable    woman"   standard   in
determining whether her reactions to the incidents were reasonable.              We
have found that the "reasonable woman" standard should be used




     2
      Title VII and the MHRA apply the same analysis. See Finley
v. Empiregas, Inc., 975 F.2d 467, 473 (8th Cir. 1992).

                                        -6-
in hostile environment litigation based on sex.        Burns v. McGregor Elec.
Indus., 989 F.2d 959, 962 n.3 (8th Cir. 1993) ("[B]ehavior a reasonable
woman would find objectionable may be actionable `even if many people deem
it to be harmless or insignificant.'")       Post-Burns, however, the Supreme
Court has employed the "reasonable person" standard in a hostile work
environment case.   Harris, 114 S. Ct. at 370 ("Conduct that is not severe
or pervasive enough to create an objectively hostile or abusive work
environment -- an environment that a reasonable person would find hostile
or abusive -- is beyond Title VII's purview.")


     Courts of appeals addressing the issue after Harris have used a
"reasonable person" standard.      See DeAngelis v. El Paso Mun. Police
Officers Ass'n, 51 F.3d 591, 594 (5th Cir.), cert. denied, 116 S. Ct. 473
(1995); Fuller v. City of Oakland, Cal., 47 F.3d 1522, 1527 (9th Cir.
1995); Dey v. Colt Constr. & Dev. Co., 28 F.3d 1446, 1454 (7th Cir. 1994);
King v. Hillen, 21 F.3d 1572, 1582 (Fed. Cir. 1994).         Given the Supreme
Court's use of the "reasonable person" standard, we cannot find that the
district court abused its discretion in using that standard in its jury
instruction.


     Gillming argues that Instruction No. 9 erroneously required her to
assume the burden of proving that Simmons failed to take proper remedial
action.     Gillming argues that proper remedial action was an affirmative
defense specifically raised by Simmons in its answer to her complaint.


     Regardless of whether Simmons raised the issue as a defense in
answering    Gillming's   complaint,   the   issue   of   remedial   action    has
consistently been held to be an element that the plaintiff must prove to
establish a prima facie case of hostile environment harassment.                See
Callanan v. Runyun, 75 F.3d 1293, 1296 (8th Cir. 1996) (part of prima facie
case that employer "`knew or should have known of the harassment and failed
to take proper remedial action.'") (quoting Kopp, 13 F.3d at 269).            Thus,
the district




                                       -7-
court properly instructed the jury that Gillming bore the burden of proving
that Simmons failed to take proper remedial action.


                                     III.


     Gillming also argues that the district court erred in excluding
incidents of sexual harassment that she suffered prior to February 7, 1992.
The district court has broad discretion in ruling on the admissibility of
proffered evidence, and we review the court's decision for an abuse of that
discretion.   Triton Corp. v. Hardrives, Inc., 85 F.3d 343, 346 (8th Cir.
1996).


     Gillming argues that the pre-February incidents should have been
admitted as further proof of the hostile work environment because they were
"like or reasonably related to" the incidents Gillming listed in her
complaint.    We note that evidence of a hostile environment must not be
compartmentalized,    but   must   instead   be   based   on    the    totality   of
circumstances of the entire hostile work environment.                 See Burns v.
McGregor Elec. Indus., Inc., 955 F.2d 559, 564 (8th Cir. 1992).


     The pre-February incidents, however, were properly excluded for
another reason.   Gillming was specifically asked by Simmons' attorneys in
her deposition about the first incident of sexual harassment that she
recalled happening.    Gillming responded that the first incident she was
complaining of was the incident with Guillermo on February 7, 1992.
Simmons contended at trial that it would be prejudiced by the introduction
of evidence that it did not know it must defend against.              We agree that
Simmons should not have to defend against such evidence.              See Abbey v.
Control Data Corp., 933 F.2d 616, 621-22 (8th Cir. 1991) (defendants
rightly claimed prejudice from surprise testimony).         "One of the primary
objectives of the Federal Rules of Civil Procedure is to eliminate the
element of `surprise' from the trial of civil cases."          Nutt v. Black Hills
Stage Lines, Inc., 452 F.2d 480, 483 (8th Cir. 1971).           Thus, the




                                      -8-
district court did not abuse its discretion in excluding the evidence.


        Gillming also argues that the district court erred in excluding
evidence that Simmons failed to communicate its harassment policy to its
non-English speaking Hispanic employees.            Gillming attempted to introduce
evidence at several points during the trial that Hispanic employees were
the ones who threw chicken skins at her and called female employees names,
that female employees were warned to stay away from Hispanic employees, and
that the Hispanic employees did not speak English.                The district court
excluded the evidence as lacking sufficient relevance to the central issue
of the case under Federal Rule of Evidence 402, and as unduly prejudicial
under    Federal    Rule    of   Evidence    403.    Although    blanket     evidentiary
exclusions based on relevance grounds are not favored in discrimination
cases, to be admissible the evidence must assist in developing a reasonable
inference of discrimination.          Callanan, 75 F.3d at 1297-98.


        In some circumstances, evidence that an employer warns women to
conduct themselves differently around certain employees may constitute
relevant evidence that the employer knew of harassing conduct from those
employees.      See Kopp, 13 F.3d at 268 & n.1.            Evidence that a sexual
harassment policy was not communicated to employees in a way they could
understand may also be relevant to prove that an employer did not take
proper remedial action.


        In   this   case,   however,   the    district   court   did   not    abuse   its
discretion in excluding the evidence as irrelevant and unduly prejudicial.
Gillming argues that the proffered evidence "established that Hispanic
males demonstrated a poor attitude toward women."               This is precisely the
reason for which the Kopp court warns the evidence should not be used.                Id.
at 268 n.1 (improper to draw any inference about harasser's motivation from
his ethnic background).          Gillming focused more on the nationality




                                            -9-
of the employees than on the fact that they did not speak English.      In
addition, the fact that Gillming had placed notices prior to trial
requesting information "concerning possible Simmons employment of illegal
aliens" led the court to believe the information would be admitted for an
improper purpose.    The court did not make the type of blanket exclusion
that concerned us in Callanan.   We thus find no abuse of discretion in the
court's exclusion of the evidence.


     The judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -10-